         Case 1:19-cv-11032-RA Document 18 Filed 06/10/20 Page 1 of 2

                                                        USDC-SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                            DOC#:
SOUTHERN DISTRICT OF NEW YORK                           DATE FILED: 6/10/2020


CARLOS RUIZ FLOREZ,
                                                      19-CV-11032 (RA)
                          Plaintiff,
                                                            ORDER
                   v.

PISCES BAR & TAVERN, INC.,
                                                                 	   	  
                          Defendant.

RONNIE ABRAMS, United States District Judge:

      On March 10, 2020, the Clerk of Court entered a certificate of default

against Defendant Pisces Bar & Tavern, Inc., and on June 9, 2020, Plaintiff moved

for a default judgment against Defendant. Upon consideration of these documents

and the supporting Affidavit of Maria Costanza Barducci, it is hereby:

      ORDERED that Plaintiff shall serve a copy of the motion for default

judgment, any supporting papers, and this Order by June 26, 2020 on Defendant by

the methods described in Rule 4 of the Federal Rules of Civil Procedure. Plaintiff

shall file proof of service of these documents with the Court.

      IT IS FURTHER ORDERED that answering papers, if any, should be served

upon Plaintiff by July 17, 2020.

      In light of the COVID-19 crisis, the Court will not have a show cause

hearing and will instead resolve this matter on the papers. If Defendant fails to

respond by July 17,
             Case 1:19-cv-11032-RA Document 18 Filed 06/10/20 Page 2 of 2




2020 or fails to request an extension to do so, judgment will be entered for

Plaintiff.

SO ORDERED.
Dated:   June 10, 2020
         New York, New York

                                          Ronnie Abrams
                                          United States District Judge




                                           2
